DETAILED ACTION
This office action is in response to the amendments/remarks filed on 12/16/2020. Claims 1-28 are pending; claims 1, 6-10, 12-15, 21 have been amended; claims 22-28 are added. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
	The previous objection to the drawings have been withdrawn in light of the amendment to the specification. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Kallis on 2/4/2021.
The application has been amended as follows: 
	Claim 28 has been amended and is replaced with:

--
28.        An overrunning coupling and control assembly comprising:

a locking member for controllably transmitting torque between the coupling members;
the first coupling member having a first face with a pocket which is sized and shaped to receive and nominally retain the locking member and a second face having a passage in communication with the pocket to communicate an actuating force to the locking member acting to pivot the locking member from a disengaged position to an engaged position with respect to the coupling members whereby one-way torque transfer may occur between the coupling members, the pocket having a socket portion;
the locking member the locking member including:
a member-engaging first end surface;
a member-engaging second end surface; and
an elongated main body portion between the end surfaces, the main body portion including a projecting ball-shaped portion received and retained within the socket portion at a ball and socket interface to enable pivotal motion of the locking member about a pivot axis, the end surfaces of the locking member being movable between the engaged and disengaged positions with respect to the coupling members during the pivotal motion; and
an actuator received within the passage to provide the actuating force;
a return spring disposed in a recess formed in the pocket plate to exert a spring force on the locking member acting to move the locking member to a disengaged position with respect to the coupling members; and



Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record alone or in combination neither discloses nor renders obvious a locking member for controllably transmitting torque between first and second coupling members of a coupling assembly, the first and second coupling members being supported for rotation relative to one another about a common rotational axis, the first coupling member including a coupling face having a pocket which is sized and shaped to receive and nominally retain the locking member; specifically, wherein a centroid of the locking member is offset from the pivot axis and in the disengaged position the centroid is substantially aligned with a first radial line containing the common rotational axis and the pivot axis and in the engaged position the centroid lies with the common rotation axis on a second radial line that is offset from the first radial line so that as the locking member moves from the engaged position, a moment arm of the centroid relative to the pivot axis decreases to facilitate disengagement of the locking member.” And in combination with the remaining structure of claim 1. 

The prior art of record alone or in combination neither discloses nor renders obvious an engageable coupling assembly; specifically, “wherein the socket portion of the pocket at the ball and socket interface has an arm that extends across a radial line containing the common rotational axis and the pivot axis and into the pocket, the arm of the socket portion being wrapped about a portion of the ball-shaped portion” and in combination with the remaining structure of claim 8.

The prior art of record alone or in combination neither discloses nor renders obvious an overrunning coupling and control assembly; specifically, “wherein the socket portion of the pocket at the ball and socket interface has an arm that extends across a radial line containing the common rotational axis and the pivot axis and into the pocket, the arm of the socket portion being wrapped about a portion of the ball-shaped portion” and in combination with the remaining structure of claim 13.


The prior art of record alone or in combination neither discloses nor renders obvious an overrunning coupling and control assembly; specifically, “wherein the socket portion of the pocket at the ball and socket interface has an arm that extends across a radial line containing the common rotational axis and the pivot axis and into the pocket, the arm of the socket portion being wrapped about a portion of the ball-shaped portion” and in combination with the remaining structure of claim 28.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bird (us 20170204917) discloses first coupling member 12, second coupling member 22, pocket 14, spring 24, locking member 19, actuator 26 see Fig.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659